Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a dressing to treat a tunnel wound comprising a longitudinal core member comprising closed-cell foam configured to expand under reduced pressure in combination with a second longitudinal concentric member that covers the distal end and includes a plurality of apertures configured to permit fluid transmission between the first longitudinal concentric member and the tunnel wound/fistula. Heagle (US 2010/0036334) while teaching the limitations of independent claims 1 and 10, fails to teach or reasonably suggest a second longitudinal concentric member that covers the distal end and includes a plurality of apertures configured to permit fluid transmission between the first longitudinal concentric member and the tunnel wound/fistula. Heagle does not list the material of the fillers include apertures and whether the apertures would assist in fluid transmission between the first longitudinal concentric member and the tunnel wound/fistula. Heagle incorporates a contact layer that separates the concentric members into pods and further incorporation of apertures in the filler material would not necessarily permit fluid transmission between the first longitudinal concentric member and the tunnel wound/fistula. Truelsen (WO 2009/021523) while teaching the material of the core does not cure the deficiencies of Heagle and fails to teach a second longitudinal concentric member that covers the distal end and includes a plurality of apertures configured to permit fluid transmission between the first longitudinal concentric member and the tunnel wound/fistula. Radl (US 2008/0132819) while teaching two concentric members but does not have apertures in the second concentric member. Yoon (US 2001/0025155) while teaching apertures to communicate the interior of the device with a concentric member cannot be combined with Heagle, Truelsen, and Radl, to arrive at the instant invention since Radl and Yoon are structurally different from Heagle and Truelsen and modification would destroy the intended operation of the cited prior art devices. Therefore, claims 1-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761